Exhibit 10.22

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is made this 4th day of
December, 2013, between PRINCETON SOUTH INVESTORS, LLC, a Delaware limited
liability company (“Landlord”) and ANTARES PHARMA, INC., a Delaware corporation
(“Tenant”). Landlord and Tenant are each referred to herein as a “Party” and
collectively as the “Parties”.

BACKGROUND

A. Landlord and Tenant entered into that certain Office Lease dated February 3,
2012 as amended by a First Amendment to Lease dated January 28, 2013 (together,
the “Lease”), whereby Tenant is presently in possession of premises identified
as Suite 300 consisting of 10,603 rentable square feet located on the third
(3rd) floor (the “Existing Premises”) in the building currently known as
Princeton South Corporate Center Condominium – Unit 1, or such other name as
Landlord may from time to time designate, located at 100 Princeton South
Corporate Center, Ewing, New Jersey, 08628 (the “Building”).

B. Tenant desires to expand its leased premises in the Building, and Landlord is
willing to lease such additional space to Tenant, all on and subject to the
terms set forth herein.

C. Landlord and Tenant desire to modify and amend the Lease only in the respects
and on the conditions hereinafter stated.

TERMS

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Lease unless otherwise defined herein.

2. Expansion Premises; Expansion Premises Term.

2.1. Expansion Premises. Tenant hereby leases from Landlord, for the Expansion
Premises Term (as defined in Section 2.2(A) below), certain premises consisting
of 2,727 rentable square feet (the “Expansion Premises”) located on the 3rd
floor of the Building and directly adjacent to the Existing Premises, which
Expansion Premises is generally as shown on Exhibit “A” attached hereto and made
a part hereof. For and during the Expansion Premises Term, the Expansion
Premises shall constitute a part of the “Premises” for all purposes under the
Lease, and all terms and conditions set forth in the Lease shall apply to the
Expansion Premises, except as otherwise expressly provided herein. As of the
Expansion Premises Commencement Date (as defined in Section 2.2(A) below), the
Premises shall include the Existing Premises as of the date of this Amendment
(i.e., 10,603 rsf) together with the Expansion Premises (i.e., 2,727 rsf),
consisting of 13,330 rentable square feet of space in the aggregate.



--------------------------------------------------------------------------------

2.2. Expansion Premises Term.

A. Term. The term of the Lease for the Expansion Premises (the “Expansion
Premises Term”) shall commence (the “Expansion Premises Commencement Date”) on
the earlier of the following: (i) the date of “Substantial Completion of the
Expansion Premises”, as defined below, or (ii) the date on which Tenant shall
take possession of the Expansion Premises or any part thereof, or (iii) the date
on which Tenant could have taken possession of the Expansion Premises had Tenant
not delayed in its obligations to furnish Landlord plans and other drawings
pursuant to the requirements of Exhibit “B” attached hereto or otherwise caused
a delay in the Substantial Completion of the Expansion Premises. Unless extended
or sooner terminated pursuant to the terms of the Lease, as amended hereby, the
term of the Lease for the Expansion Premises shall continue until, and shall
expire on, October 31, 2019 ( the same date as the term of the Lease will expire
with respect to the Existing Premises) (the “Expansion Premises Expiration
Date”).

B. Substantial Completion of Expansion Premises. The term “Substantial
Completion of the Expansion Premises” shall mean that state of substantial
completion of the Expansion Premises which will, except for any improvements or
work to be performed by Tenant, allow Tenant to utilize the Expansion Premises
for their intended purposes (including the availability of required utility
services) without material interference to the customary business activities of
Tenant by reason of the completion of Landlord’s work, all as more fully
described in Exhibit “B” attached hereto. The Expansion Premises shall be deemed
substantially complete even though minor or insubstantial details of
construction, mechanical adjustment or decoration remain to be performed, the
non-completion of which does not materially interfere with Tenant’s use of the
Expansion Premises or the conduct of its business therein.

C. Acceptance of Work. On the Expansion Premises Commencement Date, it shall be
presumed that all work theretofore performed by or on behalf of Landlord was
satisfactorily performed in accordance with, and meeting the requirements of,
this Amendment. The foregoing presumption shall not apply, however, (i) to
required work not actually completed by Landlord and identified and described in
a written punch-list to be jointly prepared and initialed by Landlord and Tenant
at or about the date on which Tenant shall occupy the Expansion Premises; or
(ii) to deficiencies or inadequacies in the work which Tenant brings to
Landlord’s attention in writing, with specificity, on or before the Expansion
Premises Commencement Date or within sixty (60) days thereafter (and all of the
work so identified and described on the punch-list or as timely brought to
Landlord’s attention as aforesaid which is Landlord’s responsibility shall be
completed by Landlord with reasonable speed and diligence).

D. Early Access. Commencing fifteen (15) days prior to Substantial Completion of
the Expansion Premises, Tenant shall have access to the Expansion Premises
solely for the purposes of installing Tenant’s furniture, fixtures and equipment
in preparation for Tenant’s occupancy of the Expansion Premises. In connection
Tenant’s access to the Expansion Premises pursuant to this Section 2.2D Tenant
agrees (i) to cease promptly upon notice from Landlord any activity or work
which has not been approved by Landlord (where such approval is required) or is
not in compliance with the provisions of the Lease or which shall interfere with
or delay the performance of the Tenant Improvements (as defined in Exhibit “B”)
and (ii) to comply and cause its contractors to comply promptly with all
reasonable procedures and

 

2



--------------------------------------------------------------------------------

regulations prescribed by Landlord from time-to-time for coordinating work being
performed by Landlord and work being performed by Tenant, each with the other,
and with any other activity or work in the Building. Such access by Tenant shall
be deemed to be subject to all the applicable provisions of the Lease, except
that (a) there shall be no obligation on the part of Tenant solely because of
such access to pay Minimum Rent or any additional rent on account of Operating
Expenses or Taxes for the Expansion Premises prior to the Expansion Premises
Commencement Date, and (b) Tenant shall not be deemed thereby to have taken or
accepted possession of the Expansion Premises or any portion thereof. If Tenant
fails or refuses to comply or cause its contractor to comply with any of the
obligations described or referred to above following notice and a two
(2) business day cure period, then immediately upon notice to Tenant, Landlord
may revoke Tenant’s right of access to the Expansion Premises until the
Expansion Premises Commencement Date.

E. Confirmation. When the Expansion Premises Commencement Date is established,
Landlord and Tenant shall promptly execute and acknowledge a Confirmation of
Lease Term, in the form set forth on Exhibit “C” attached hereto, containing the
information set forth on Exhibit “C” and acknowledging the Expansion Premises
Commencement Date.

3. Minimum Rent. Tenant’s obligation to pay minimum rent for the Expansion
Premises shall commence (the “Expansion Premises Rent Commencement Date”) on the
two (2) month anniversary of the Expansion Premises Commencement Date and shall
continue to accrue during the Expansion Premises Term as follows:

 

FROM

   TO      RATE
PER RSF      MONTHLY
MINIMUM
RENT      ANNUAL
MINIMUM
RENT  

Expansion Premises Rent Commencement Date

     May 31, 2014       $ 28.00       $ 6,363.00         N/A   

June 1, 2014

     May 31, 2015       $ 28.50       $ 6,476.63       $ 77,719.56   

June 1, 2015

     May 31, 2016       $ 29.00       $ 6,590.25       $ 79,083.00   

June 1, 2016

     May 31, 2017       $ 29.50       $ 6,703.88       $ 80,446.56   

June 1, 2017

     May 31, 2018       $ 30.00       $ 6,817.50       $ 81,810.00   

June 1, 2018

     May 31, 2019       $ 30.50       $ 6,931.13       $ 83,173.56   

June 1, 2019

     October 31, 2019       $ 31.00       $ 7,044.75       $ 35,223.75   

4. Operating Expenses & Taxes.

4.1. Base Amount for Taxes and Base Amount for Operating Expenses. With respect
only to the Expansion Premises, the terms “Base Amount for Taxes” and “Base
Amount for Operating Expenses” shall mean the total of amount of Taxes and total
of amount of Operating Expenses, respectively, allocable and attributable to
calendar year 2014.

 

3



--------------------------------------------------------------------------------

4.2. Tenant’s Proportionate Share. With respect only to the Expansion Premises,
the term “Tenant’s Proportionate Share” shall mean 2.398%.

5. Condition; Improvements. Tenant acknowledges that it accepts the Expansion
Premises in its present “AS IS” condition, without any obligation by Landlord to
perform any alterations, improvements, redecorating or other work therein, or to
provide any construction or monetary allowance with respect thereto, except as
otherwise set forth on Exhibit “B”.

6. Security Deposit. As additional security for the full and prompt performance
by Tenant of the terms and covenants of the Lease, as amended by this Amendment,
in addition to the Security Deposit provided under Section 3.7 of the Lease (as
amended in Section 6 of the First Amendment to Lease), Tenant has deposited with
Landlord the sum of Twelve Thousand Seven Hundred Twenty-Six and 00/100 Dollars
($12,726.00). Provided that no Event of Default has occurred or exists and that
no event which, with the passage of time, the giving of notice or both would
constitute an Event of Default then exists, at the end of the thirty-sixth
(36th) calendar month of the term of the Lease, Landlord shall return to Tenant
Six Thousand Three Hundred Sixty-Three 00/100 Dollars ($6,363.00) in addition to
the Twenty-Four Thousand Two Hundred Thirty-Six and 27/100 Dollars ($24,236.27)
which shall be returned to Tenant pursuant to Section 3.7 of the Lease (as
amended in Section 6 of the First Amendment to Lease). Additional security as
set forth herein shall be held by Landlord as part of the Security Deposit
pursuant to Section 3.7 of the Lease.

7. Parking. With respect to the Expansion Premises only, Tenant’s employees,
business invitees and agents may use up to four (4) parking spaces for each
1,000 usable square feet comprising the Expansion Premises, or nine (9) spaces
in the aggregate based on a usable area of 2,343 square feet (such figure being
a maximum number of spaces which may be utilized by or for Tenant at any one
time, but Landlord does not represent or guarantee that such number of spaces
will in fact be available at any one time at the Property for Tenant’s use).

8. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
The Flynn Company and Mercer Oak Realty, LLC (“Brokers”), and agrees to
indemnify, defend and hold Landlord harmless from any and all cost or liability
for compensation claimed by any such broker or agent, other than Brokers,
employed or engaged by it or claiming to have been employed or engaged by it.
Brokers are entitled to a leasing commission in connection with the making of
this Amendment, and Landlord shall pay such commission to each of the Brokers
pursuant to a separate agreement.

9. No Default. Tenant represents, warrants and covenants that: (i) Landlord and
Tenant are not in default of any of their respective obligations under the Lease
and no event has occurred which, with the passage of time or the giving of
notice, or both, would constitute a default by either Landlord or Tenant
thereunder, (ii) the Lease continues to be a legal, valid and binding agreement
and obligation of Tenant and (iii) Tenant has no current offset or defense to
their performance or obligations under the Lease. Landlord represents, warrants
and covenants that: (i) Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred which, with the
passage of time or the giving of notice, or both, would constitute a default by
either Landlord or Tenant thereunder and (ii) the Lease continues to be a legal,
valid and binding agreement and obligation of Landlord.

 

4



--------------------------------------------------------------------------------

10. Effect of Amendment. Except as modified by this Amendment, the Lease and all
the covenants, agreements, terms, provisions and conditions thereof shall remain
in full force and effect and are hereby ratified and affirmed. The covenants,
agreements, terms, provisions and conditions contained in this Amendment shall
bind and inure to the benefit of the Parties hereto and their respective
successors and, except as otherwise provided in the Lease, their respective
assigns. In the event of any conflict between the terms contained in this
Amendment and the Lease, the terms herein contained shall supersede and control
the obligations and liabilities of the Parties but only with respect to the
Expansion Premises.

11. Anti-Terrorism Statute Compliance. Tenant hereby represents and warrants to
Landlord that Tenant is not: (1) in violation of any Anti-Terrorism Law;
(2) conducting any business or engaging in any transaction or dealing with any
prohibited Person, including the making or receiving or any contribution of
funds, goods or services to or for the benefit of any Prohibited Person;
(3) dealing in, or otherwise engaging in any transaction relating to, any
property or interest in property blocked pursuant to Executive Order No. 13221;
(4) engaging in or conspiring to engage in any transaction that evades or
avoids, or had the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in any Anti-Terrorism Law; or (5) a Prohibited
Person, nor are any of its partners, members, managers, officers or directors a
Prohibited Person. As used herein, “Antiterrorism Law” is defined as any law
relating to terrorism, anti-terrorism, money laundering or anti-money laundering
activities, including Executive Order No. 13224 and Title 3 of the USA Patriot
Act. As used herein “Executive Order No. 13224” is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
“Blocking Property and Prohibiting Transactions With Persons Who Commit or
Support Terrorism”. “Prohibited Person” is defined as (1) a person or entity
that is listed in the Annex to Executive Order 13224; (ii) a person or entity
with whom Tenant or Landlord is prohibited from dealing or otherwise engaging in
any transaction by any Anti Terrorism Law, or (iii) a person or entity that is
named as a “specially designated national and blocked person’ on the most
current list published by the U.S. Treasury Department Office Of Foreign Assets
Control as its official website, http://www.treas.gov/ofac/t11sdn.pdf or at any
replacement website or other official publication of such list. “USA Patriot
Act” is defined as the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56).

12. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. This Amendment supersedes all prior negotiations, agreements,
informational brochures, letters, promotional information, proposals, and other
statements and materials made or furnished by Landlord or its agents with
respect to the subject matter contained herein.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge the one to the other that
they possess the requisite authority to enter into this transaction and to
execute this Amendment.

 

        LANDLORD: WITNESS:       PRINCETON SOUTH INVESTORS, LLC,         a
Delaware limited liability company           By:   /s/ CRAIG ZOLOT          
Name:   Craig Zolot           Title:   Sr. Vice President         TENANT:
WITNESS:       ANTARES PHARMA, INC.           By:   /s/ ROBERT APPLE Name:      
      Name:   Robert Apple           Title:   EVP and CFO

 

6



--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION PREMISES

 

7



--------------------------------------------------------------------------------

EXHIBIT B

TENANT IMPROVEMENTS

For purposes of this Exhibit, capitalized terms shall have the meanings ascribed
to them in the Lease unless otherwise defined herein.

Section 1. Tenant Improvement Definitions.

The term “Building Standard” or “Building Standards” shall have the meaning
stated in Exhibit F of the Lease.

The term “Expansion Plans” shall mean the preliminary space plan for the Tenant
Improvements prepared by JAZD (the “Architect”), identified as Proposed Option
2, dated November 18, 2013 and the Specifications dated January 12, 2013 (copies
of which are attached hereto).

The term “Tenant Expansion Improvements” shall mean all improvements constructed
or installed in or on the Expansion Premises in accordance with the Drawings and
Specifications and Building Standards, as hereinafter defined, other than Tenant
Expansion Work.

The term “Tenant Expansion Improvement Costs” shall mean the actual aggregate
cost for completing the Tenant Improvements, inclusive of, but not limited to
(i) the costs of preparing the Expansion Plans, the Expansion Drawings and
Specifications, and the As Built Plans (all as defined below) and (ii) a three
percent (3%) construction management fee.

The term “Tenant Expansion Work” shall mean (A) any construction and/or
installations of improvements, furniture, fixtures and equipment that (i) is
specifically noted in the Expansion Plans, Expansion Drawing and Specifications,
or otherwise in this Exhibit “B”, as Tenant Expansion Work, and/or (ii) involves
quantities or quality of materials that are greater than, or more costly than,
that applicable to Building Standard improvements, and (B) all installations of
wiring and cabling in connection with the installation of Tenant’s
telecommunications system(s), computer network and/or any specialized security
systems or other similar systems and facilities installed within the Expansion
Premises by Tenant with Landlord’s approval.

 

Exhibit B



--------------------------------------------------------------------------------

Section 2. Drawings and Specifications.

Section 2.01. Definition.

The term “Expansion Drawings and Specifications” shall mean the final drawings,
specifications, and finish schedules for the Tenant Expansion Improvements which
shall be prepared by Architect subject to review and approval by Landlord and
Tenant in accordance with the following procedure:

(a) The Architect shall prepare final working drawings and specifications
necessary to commence construction of the Tenant Expansion Improvements based
upon the Expansion Plans and Building Standards promptly after execution of this
Amendment. As soon as reasonably practicable after Landlord’s approval thereof,
Landlord shall cause the Architect to deliver to Tenant the proposed final
working drawings and specifications for the Tenant Expansion Improvements as
approved by Landlord, which Tenant shall have the right to review solely for
purposes of confirming that such working drawings and specifications (1) are in
substantial conformity with the Expansion Plans, and (2) do not contain any
manifest errors, and which shall be subject to Tenant’s approval solely to such
extent (which approval shall not be unreasonably withheld, conditioned or
delayed). If Tenant requests any substantive revisions to the Expansion Plans,
Tenant shall be responsible for confirming that such changes are in conformity
with all Laws. Tenant shall notify Landlord in reasonable detail of any and all
objections to the proposed final drawings and specifications promptly (and in
all events within fifteen (15) days) after receiving the same from Landlord or
the Architect. If Tenant fails to notify Landlord in writing of such objections
(if any) within fifteen (15) days after receiving such proposed final drawings
and specifications (which time period shall be reduced to five (5) days in the
case of any resubmitted drawings and specifications, as provided below), Tenant
shall be deemed to have given its approval thereto. Landlord and Tenant will
work together with the Architect, in good faith, to resolve any disputes or
differences that arise in the event Tenant notifies Landlord in a timely fashion
of its disapproval of any aspect of such drawings and specifications, and
Landlord will cause the Architect to resubmit revised drawings and
specifications to the parties reflecting the agreed resolution of such issues
for their mutual approval promptly thereafter (which approval shall not be
unreasonably withheld, conditioned or delayed). The time period for such
approval, and any further resubmissions (and approvals) of revised drawings and
specifications, shall be reduced from fifteen (15) days to five (5) business
days. Upon final approval (or deemed approval) of the final drawing and
specifications by both Landlord and Tenant in accordance with the foregoing
standards, the same shall constitute the “Expansion Drawings and Specifications”
for purposes of this Exhibit.

(b) At such time that the Expansion Drawings and Specifications are approved or
deemed approved by Tenant, Landlord shall be deemed fully authorized to proceed
with obtaining any necessary approvals and permits and, through Landlord’s
Contractor, with the work of constructing and installing the Tenant Expansion
Improvements in accordance with the Expansion Drawings and Specifications.
Except as provided herein, no material deviation from the Expansion Drawings and
Specifications shall be made by either Party except by written change order
approved by the other Party (“Change Order”), which if such Change Order is

 

Exhibit B



--------------------------------------------------------------------------------

requested by Tenant, shall be subject to the same standards of review that apply
to Tenant alterations pursuant to Article 6.7 of the Lease, and which shall not
otherwise be unreasonably withheld, conditioned or delayed. If Tenant requests
or causes the need for any Change Orders, any net increase in cost associated
with such Change Orders shall be at Tenant’s sole cost and expense and shall be
payable within ten (10) business days after Landlord’s written demand (and any
delay in the commencement, performance or completion of the Tenant Expansion
Improvements occurring as a result thereof shall constitute a “Tenant Delay”
hereunder).

Section 2.02. As-Built Plans

Following the completion of the Tenant Expansion Improvements and no later than
thirty (30) days after the Expansion Premises Commencement Date, Landlord may,
at is option, request that the Architect prepare and deliver as-built plans for
the Tenant Expansion Improvements in auto-cad format (together with a hard copy
thereof, reflecting all alterations, improvements and other changes to the
Building and Expansion Premises occurring as a result of the construction or
installation of the Tenant Expansion Improvements and any Tenant Expansion Work.

Section 3. Tenant Improvements.

Section 3.01. Performance of the Tenant Improvements.

Provided that there is no Event of Default by Tenant or event which, except for
the passage of time, the giving of notice, or both, would constitute an Event of
Default by Tenant, Landlord shall, in a good and worker-like manner, cause the
Tenant Expansion Improvements to be completed in accordance with the Expansion
Drawings and Specifications and the Building Standards. Landlord shall engage a
general contractor selected by Landlord for the performance of the Tenant
Expansion Improvements. Landlord reserves the right (i) to make substitutions of
material of equivalent grade and quality when and if any specified material
shall not be readily and reasonably available, and (ii) to make changes
necessitated by conditions met during the course of construction, provided that
Tenant’s approval of any substantial change shall first be obtained (which
approval shall not be unreasonably withheld or delayed so long as there shall be
general conformity with the Expansion Drawings and Specifications).

Section 3.02. Tenant Access.

Landlord shall afford Tenant and its employees, agents and contractors access to
the Expansion Premises, at reasonable times prior to the Expansion Premises
Commencement Date, and at Tenant’s sole risk and expense, for the purposes of
inspecting and verifying the performance and completion of the Tenant Expansion
Improvements. Tenant shall inspect the performance of Tenant Expansion
Improvements regularly and diligently and shall advise Landlord promptly of any
objections to the performance of such work. Access for such purposes shall not
be deemed to constitute possession or occupancy. Landlord shall promptly
undertake and diligently prosecute the correction of any defective work of which
it has knowledge or is otherwise notified as aforesaid in this Section 3.02. Any
entry in the Expansion Premises by the

 

Exhibit B



--------------------------------------------------------------------------------

Tenant or Tenant’s agents, contractors or employees pursuant to this
Section 3.02 prior to Substantial Completion of the Expansion Premises:
(i) shall be subject to the insurance requirements of this Lease as if Tenant
were in occupancy of the Expansion Premises; (ii) shall comply with all
applicable Laws, as well as any and all reasonable construction scheduling
requirements of Landlord; and (iii) shall be conducted in a manner which does
not hinder, disrupt, interfere with or otherwise cause delay in (or increase the
cost of) commencing, performing and/or Substantial Completion of the Expansion
Premises. In the event of any hindrance, disruption, interference or delay in
commencing, performing and/or Substantially Completing the Expansion Premises
due to a breach by Tenant of any of the foregoing requirements, or otherwise due
to the acts and/or omissions of Tenant, or its agents, employees, contractors
and/or consultants occurring during the course of any entries into the Expansion
Premises under this Paragraph, the same shall be deemed to constitute a Tenant
Delay hereunder, and Tenant will pay all additional costs and expenses arising
therefrom. In addition, Tenant shall bear the full risk of loss for all
materials, equipment or other property which Tenant has brought into or stored
in the Building or the Expansion Premises prior to the Expansion Premises
Commencement Date (which storage shall be subject to Landlord’s approval in its
sole discretion).

Section 4. Payment of Costs.

Section 4.01. Landlord’s Costs.

Landlord shall pay the Tenant Expansion Improvement Costs at its sole cost and
expense.

Section 4.02. Tenant’s Costs.

Tenant shall pay to Landlord, as additional rental, all costs of Tenant
Expansion Work as well as the cost of making any and all changes in and to the
Expansion Drawings and Specifications and the resulting increase in Tenant
Expansion Improvement Costs, if any, including construction management fees,
resulting therefrom, provided, however, (1) upon Tenant’s request Landlord shall
provide documentation supporting any such increase to Tenant Expansion
Improvement Costs and (2) Tenant shall not be liable for any costs incurred as a
result of the negligence of any party other than Tenant (or Tenant’s employees,
agents or contractors) in carrying out or executing Tenant Expansion Work or
changes to Expansion Drawings and Specifications. The aggregate of all such
costs described in this Section 4.02 are hereinafter referred to collectively as
“Tenant’s Expansion Costs.” The parties acknowledge and agree that based solely
upon the Expansion Plans (without changes), there are no Tenant Expansion Costs
for Tenant Expansion Work [other than for installations of wiring and cabling in
connection with the installation of Tenant’s telecommunications system(s),
computer network and/or any specialized security systems or other similar
systems and facilities installed within the Expansion Premises by Tenant and any
costs for structural reinforcement and/or fire suppression systems (above
Building Standard).]

 

Exhibit B



--------------------------------------------------------------------------------

Section 4.03. Payment Schedule for Tenant’s Costs.

Tenant’s Expansion Costs shall be due and payable by Tenant within five
(5) business days following Tenant’s receipt of an invoice therefor (which
invoice will include reasonable supporting documentation), and prior to the
commencement of construction by Landlord’s Contractor, subject to Tenant’s right
to request further information regarding the Tenant’s Expansion Costs which
request must be submitted to Landlord within five (5) days after Tenant receives
the documentation referred to in Section 4.02(1) above.

Section 4.04. Changes in Drawings and Specifications.

If at any time after the Tenant Expansion Improvement Costs are determined
Tenant desires to make changes in the Expansion Drawings and Specifications,
Tenant shall submit to Landlord for approval working drawings and specifications
for any and all such desired changes, provided that any delay in the
commencement or completion of the Tenant Expansion Improvements as a result of
any such changes requested by Tenant shall be deemed to constitute a Tenant
Delay hereunder.

Landlord shall review and either approve or disapprove the working drawings and
specifications submitted by Tenant within five (5) business days. If Landlord
disapproves of the submittal, Landlord and Tenant will work together with the
Architect, in good faith, to resolve any disputes or differences that arise with
respect to Landlord’s disapproval of any aspect of such drawings and
specifications, and Tenant will cause the Architect to resubmit revised drawings
and specifications to Landlord reflecting the agreed resolution of such issues
for Landlord’s approval promptly thereafter (which approval shall not be
unreasonably withheld, conditioned or delayed).

Once any and all changes and modifications are approved, Landlord shall promptly
submit the same to Landlord’s Contractor for pricing. The procedure for
determining an approved cost for such changes shall be as set forth in Section 2
above. Once the cost for such changes has been approved, all references in this
Amendment to “Expansion Drawings and Specifications” shall be to the Expansion
Drawings and Specifications adopted pursuant to the procedures of Section 2
above, as changed and modified pursuant to this Section. Once the changes and
the costs therefor have been approved, Tenant shall be deemed to have given full
authorization to Landlord to proceed with the work of constructing and
installing the Tenant Expansion Improvements (and any Tenant Expansion Work to
be performed by Landlord at Tenant’s expense) in accordance with the Expansion
Drawings and Specifications, as so changed and modified. Landlord shall have the
optional right to require Tenant to pay in one lump sum to Landlord, in advance
of commencement of work, any and all increases in the Tenant Improvement Costs
which result from approved changes to the Expansion Drawings and Specifications.

Section 4.05. Failure to Pay Tenant’s Expansion Costs.

Failure by Tenant to pay Tenant’s Expansion Costs in accordance with this
Section 4 of this Exhibit B will constitute a failure by Tenant to pay rent when
due under the Lease and shall therefor constitute an Event of Default by Tenant
under the Lease, and Landlord shall have all of the remedies available to it
under the Lease and at law or in equity for nonpayment of rent, subject to all
other applicable terms and conditions as set forth in the Lease.

 

Exhibit B



--------------------------------------------------------------------------------

Section 4.06. Landlord’s Payment Obligations.

Provided that there is no Event of Default by Tenant or event which, except for
the passage of time, the giving of notice, or both, would constitute an Event of
Default by Tenant, Landlord agrees to pay the Tenant Expansion Improvement Costs
as and when the same become due and payable. Landlord shall be entitled to rely
on the accuracy of any and all invoices and fee statements for labor and
materials performed on or furnished to the Expansion Premises in connection with
the Tenant Expansion Improvements and to rely, to the extent submitted, on any
and all certifications as to Tenant Expansion Improvement Costs submitted by
Landlord’s Contractor and/or Tenant’s Architect.

Section 5. Tenant’s Contractors.

Tenant may, at its sole expense, select and employ its own contractors for
specialized or finishing work in the Expansion Premises which is not to be
performed by Landlord and which is reflected as such in the Expansion Plans or
Expansion Drawings and Specifications (as the case may be), such as telephone
installation, installation of computer and other specialized equipment, special
cabinetwork and millwork, and other similar decoration and installation, all of
which shall constitute Tenant Expansion Work under this Exhibit “B”, and all of
which shall be subject to the qualifications, conditions and limitations with
respect to the performance of Tenant Work set forth in Article 6.7 of the Lease.

Tenant’s contractors and subcontractors shall be subject to the general
administrative supervision of Landlord’s Contractor for scheduling purposes, but
Landlord’s Contractor shall not be responsible for any aspect of the work
performed by Tenant’s contractors or subcontractors, or for the coordination of
the work of Landlord’s Contractor and subcontractor(s) with Tenant’s contractors
or subcontractors.

Section 6. Tenant Delay.

A “Tenant Delay” shall be deemed to include, without limitation, any delay in
the commencement, performance, Substantial Completion of the Expansion Premises
or final completion of the Tenant Expansion Improvements which is attributable
to any one or more of the following causes: (a) late submissions of information
to be provided by Tenants and which is needed by Landlord to perform its
obligations hereunder; (b) any changes requested by Tenant to the Expansion
Drawings and Specifications or the Tenant Expansion Improvements; (c) delays in
obtaining non-Building Standard construction materials requested by Tenant;
(d) Tenant’s failure to timely approve any item requiring Tenant’s approval;
(e) delays by Tenant in meeting the deadlines set forth herein; (f) the
performance by Tenant or Tenant’s contractors of any improvement or any other
related work at or about the Expansion Premises or the Property; (g) any act or
omission of Tenant, Tenant’s Architect or Tenant’s contractors, (h) any breach
by Tenant of any provision contained in this Exhibit or in the Lease, (i) any
disruption or

 

Exhibit B



--------------------------------------------------------------------------------

interference by Tenant in the performance of the Tenant Expansion Improvements
occurring in the course of any entry into the Expansion Premises pursuant to
Section 3.02 of this Exhibit “B”, (j) any failure by Tenant to construct and
install any Tenant Expansion Work, or to perform any other installations of
furniture, fixtures and equipment in the Expansion Premises properly and in
accordance with applicable Laws which results in a governmental authority
denying the issuance of an Occupancy Permit for the Expansion Premises, and/or
(k) any failure of Tenant to cooperate with Landlord or otherwise act with
diligence and in good faith in order to cause the Tenant Expansion Improvements
to be designed, approved and constructed in a timely manner. Notwithstanding the
foregoing, a Tenant Delay shall not have deemed to have occurred to the extent a
delay in the commencement, performance, Substantial Completion of the Expansion
Premises or final completion of the Tenant Expansion Improvements is the result
of the negligence of any party other than Tenant, or Tenant’s employees, agents
or contractors.

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

CONFIRMATION OF LEASE TERM

THIS CONFIRMATION OF LEASE TERM is made this     day of             , 20    , by
and between PRINCETON SOUTH INVESTORS, LLC, a Delaware limited liability company
(“Landlord”) and ANTARES PHARMA, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Office Lease dated
February 3, 2012 as amended by a First Amendment to Lease dated January 28, 2013
(together, the “Original Lease”), pursuant to which Landlord leased to Tenant,
and Tenant leased from Landlord, certain Premises more particularly identified
therein as Suite 300, consisting of 10,603 rentable square feet located on the
3rd floor of the office building currently known as Princeton South Corporate
Center Condominium – Unit 1, or such other name as Landlord may from time to
time designate, located at 100 Princeton South Corporate Center, Ewing, New
Jersey, 08628 (the “Building”). Capitalized terms, when used herein without
separate definition, will have the same respective meanings as in the Lease.

B. Under that certain Second Amendment to Lease dated             , 2013 (the
“Amendment”), Landlord leased to Tenant, and Tenant leased from Landlord, an
additional 2,727 rentable square feet of space on the 3rd Floor of the Building
(the “Expansion Premises”). The Original Lease and the Amendment are
collectively referred to herein as the “Lease”.

C. The Amendment provides that the parties shall execute a confirmation of
certain information when the Expansion Premises Commencement Date has been
determined.

CONFIRMATION

NOW, THEREFORE, Landlord and Tenant hereby confirm and acknowledge the
following:

1. Term. The term of the Lease with respect to the Expansion Premises commenced
on the     day of             , 20    (the “Expansion Premises Commencement
Date”), and shall continue until October 31, 2019 (the “Expansion Premises
Expiration Date”), unless extended or sooner terminated as provided for in the
Lease.

2. Rent Commencement Date. Tenant’s obligation to pay minimum rent with respect
to the Expansion Premises commenced on                     (the “Expansion
Premises Rent Commencement Date”).

 

Exhibit C



--------------------------------------------------------------------------------

3. Expansion Premises. Tenant acknowledges that it is in possession of the
Expansion Premises; that rent as specified in the Amendment began accruing from
the Expansion Premises Rent Commencement Date; that the tenant improvement work
to be performed by Landlord in respect of the Expansion Premises, if any, has
been completed; and that the Expansion Premises, and the tenant improvement work
therein so completed, have been accepted by Tenant as being in conformance with
the terms of the Lease.

4. Lease in Effect. Landlord and Tenant each acknowledges that, as of the date
hereof, the Lease, is in full force and effect and neither Party is aware of any
default by the other thereunder.

[SIGNATURES APPEAR ON NEXT PAGE]

 

Exhibit C



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Confirmation of Lease
Term to be duly executed the day and year first above written.

 

LANDLORD:  

PRINCETON SOUTH INVESTORS, LLC,

a Delaware limited liability company

  By:  

 

  Name:  

 

  Title:  

 

TENANT:  

ANTARES PHARMA, INC,

a Delaware corporation

  By:  

 

  Name:  

 

  Title:  

 

 

Exhibit C